Citation Nr: 1439066	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-09 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, Type II.

2.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a traumatic brain injury (TBI).

4.  Entitlement to an initial, compensable evaluation for peripheral neuropathy, right upper extremity.

5.  Entitlement to an initial, compensable evaluation for peripheral neuropathy, left upper extremity.

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

7.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy, right lower extremity.

8.  Entitlement to an initial evaluation in excess of 20 percent for diabetes.

9.  Entitlement to an evaluation in excess of 50 percent for PTSD.

10.   Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Carol Ponton, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008, March 2010, and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Atlanta, Georgia, and St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that the Veteran requested a Board videoconference hearing on each of the formal appeals associated with this case.  
It does not appear that the Veteran has withdrawn that request at any time subsequent to this statement.  

Accordingly, this case is remanded to the RO for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO in St. Petersburg, Florida, in the order that the request was received.  The Veteran and his current representative should be notified of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



